Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT
                                   No. 04-13-00161-CR

                                     Ziyad TAIYM,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 226th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2002CR8156
                         Honorable Sid L. Harle, Judge Presiding

       BEFORE JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED November 13, 2013.


                                             _____________________________
                                             Luz Elena D. Chapa, Justice